Judgment reversed and a new trial ordered, with costs to the appellant to abide the event, unless the plaintiffs stipulate to reduce the judgment as entered in favor of the plaintiff Bertha Carroll to the sum of $5,200.20, and in favor of the plaintiff William Carroll to the sum of $500; in which event the judgment as so modified affirmed, without costs No opinion. Present—■ Martin, P. J., O’Malley, Dore, Cohn and Callahan, JJ.; Martin, P. J., and Callahan, J., dissent and vote for reversal and dismissal of the complaint on the ground that there was no actionable negligence proved. Settle order on notice.